 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEFFREY A. SPIVAK
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 5:19-PO-00026-JLT
12                                  Plaintiff,             STIPULATION TO CONTINUE STATUS
                                                           CONFERENCE; [PROPOSED] ORDER
13                           v.
                                                           (Doc. 8)
14   ELIOT W. LOW,
15                                 Defendant.
16

17                                                 STIPULATION

18           IT IS HEREBY STIPULATED, by and between the parties, through their respective counsel,

19 Assistant United States Attorney Jeffrey A. Spivak, counsel for plaintiff, and John David Underwood,

20 Attorney at Law, counsel for defendant Eliot Low, that the status conference currently scheduled for March

21 3, 2020, may be continued to April 7, 2020, at 9:00 a.m. The parties have reached a tentative agreement to

22 resolve the case and request this brief continuance in order to finalize the formal terms of the revised

23 agreement. The undersigned recently took over management of the United States Attorney’s Office’s

24 misdemeanor unit, and needs additional time to research and consult with the Court regarding plea

25 agreements such as the one proposed to the Court in this matter.

26           //

27

28

       STIPULATION REGARDING EXCLUDABLE TIME               1
       PERIODS UNDER SPEEDY TRIAL ACT
     Dated: February 27, 2020                                 MCGREGOR W. SCOTT
 1                                                            United States Attorney
 2
                                                              /s/ JEFFREY A. SPIVAK
 3                                                            JEFFREY A. SPIVAK
                                                              Assistant United States Attorney
 4

 5
     Dated: February 27, 2020                                 /s/ John David Underwood
 6                                                            John David Underwood
 7                                                            Counsel for Defendant
                                                              ELIOT W. LOW
 8                                                            (Approved by email 2/27/2020)

 9

10

11                                                    ORDER

12          The Court orders that the status conference currently scheduled for March 3, 2020, is continued to

13 April 7, 2020, at 9:00 a.m.

14
     IT IS SO ORDERED.
15

16
        Dated:    February 27, 2020                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
